FILED
                             NOT FOR PUBLICATION                            JUN 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERTO ESCOBAR, a.k.a. Roberto                  No. 10-71232
Escobar Rosales,
                                                 Agency No. A094-314-164
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Roberto Escobar, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for

review.

      Escobar does not challenge the agency’s dispositive finding that his asylum

application is time-barred.

      In his declaration Escobar claimed he feared the Salvadoran government

because of his father’s guerrilla activities, but during his hearing he testified he

feared the guerrillas because of his own actions. Substantial evidence supports the

agency’s adverse credibility determination based on this. See Zamanov v. Holder,

649 F.3d 969, 973-74 (9th Cir. 2011) (adverse credibility finding supported where

incidents petitioner omitted from asylum application materially altered claim);

Shrestha, 590 F.3d at 1047 (“when an inconsistency is at the heart of the claim it

doubtless is of great weight”). In the absence of credible testimony, Escobar’s

withholding of removal claim fails. See id. at 1048 & n.6.

      PETITION FOR REVIEW DENIED.




                                            2                                     10-71232